SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15a-16 OF THE SECURITIES EXCHANGE ACT OF 1934 Report on Form 6-K February 22, 2012 Partner Communications Company Ltd. (Translation of Registrant’s Name Into English) 8 Amal Street Afeq Industrial Park Rosh Ha’ayin 48103 Israel (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-FxForm 40-F o (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) YesoNo x (If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ) This Form 6-K is incorporated by reference into the Company’s Registration Statements on Form S-8 filed with the Securities and Exchange Commission on December 4, 2002 (Registration No. 333-101652), September 5, 2006 (Registration No. 333-137102) and on September 11, 2008 (Registration No. 333-153419) Enclosure: Partner Communications Reports Main Estimated Q4 and Annual 2011 Results PARTNER COMMUNICATIONS REPORTS MAIN ESTIMATED Q4 AND ANNUAL 2011 RESULTS Rosh Ha’ayin, Israel, February 22, 2012 - Partner Communications Company Ltd. ("Partner" or "the Company") (NASDAQ and TASE: PTNR), a leading Israeli communications operator, announces today, following the Company's press release dated February 5, 2012 with respect to the date of reporting the fourth quarterand annual 2011 results, that it is currently examining the developments in the internet service provider market and their possible impact, if any, on the Company and its results. In addition, the Company is still examining the necessity, if any, of an impairment of intangible assets of the fixed-line segment. Consequently, the Company is reporting, at this time, only the main estimated results and operating indicators for the fourth quarter and for the year 2011. The final and complete results for the fourth quarter and for the year 2011 will be published towards the end of March 2012, at the time that the Company publishes its audited financial reports for 2011 and its annual report (20-F) for 2011. The Company's Board of Directors will discuss dividend distribution for 2011 at the time of approval of the audited financial reports for 2011. 2 The main estimated results and operating indicators for the fourth quarter and year 2011 are as follows: NIS Millions unless otherwise stated Q4 2011 Q4 2010 Cellular Segment Service Revenues1 Cellular Segment Equipment Revenues Fixed Line Segment Service Revenues2 47 Fixed Line Segment Equipment Revenues 9 6 26 25 Reconciliation for consolidation ) Total Revenues Gross Profit from Equipment Sales 50 72 Other Income, net 31 24 64 Operating Profit * * Cellular Segment EBITDA Fixed Line Segment EBITDA 71 13 12 Total EBITDA3 Net Profit * * Free Cash Flow After Interest4 Net Debt Cellular ARPU (NIS)5 Cellular Subscriber Base (Thousands) Post-paid Subscribers Pre-paid Subscribers Cellular MOU (Minutes) Cellular Churn Rate (%) % % 29
